DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, and 11-16 have been considered but are moot in view of new grounds of rejection.  The new grounds of prior art rejection, are however based on previously presented reference, and hence the related arguments submitted by the applicant are addressed below.
Applicant argues on page 7 last section:
“As Leavitt states at the top of col. 5, “The outputs of main beamformer 226 on connection 228 are combined in summing device 230 so that a single beamformed output signal is present on connection 232.” It is clear that Leavitt is only producing a single beamformed scanline in response to a transmit event, not multilines as called for by Claim 1.”
Examiner respectfully disagrees.  It is submitted that the argument is not directed to rejection as made by examiner.  Examiner is referring to sub-beamformer 218 in Leavitt Fig 2, which is shown in Leavitt Fig 3.  This section that applicant quotes refers to the main beamformer 226 of Fig 2.  Hence this argument is moot.  To clarify, Leavitt shows six 14 bit signals after summer 320-1 through 320-6.  These are multi line signals because they have multiple bits.  All other arguments are based on this and hence they are also not persuasive.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “single transmit event”.  It is not clear what is meant by this.  The specification does not describe what an event is and what components or processes are involved in the event.  It is indefinite because a single transmit event can be interpreted in numerous ways depending on what steps /components are involved.  For examination purpose, examiner interprets that. A sequence of transmit pulses for the transducer corresponds to a “single transmit event”.
Claims 3-9, 10-16 encompass this limitation and are rejected for same reasons.
 Claim 16 recites “low power ADC” in line 4.  The term “low power” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 11-13, rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Leavitt [US 6491634 B1].
As per claim 1, Leavitt teaches an ultrasound probe (Leavitt Fig 2 item 100) comprising: 
a digital microbeamformer (Leavitt Figs 2-3, components for sub beamforming as claimed below) and
an array transducer adapted to scan a target region with elements of the array under the control of the digital microbeamformer (Leavitt Fig 1 item 106, Fig 2 item 202, Col 3 line 62); 
wherein the digital microbeamformer comprises: 
a plurality of amplifiers coupled to the elements of the array and arranged to receive analog echo signals from elements of the array during a receive period, said amplifiers arranged to provide a plurality of amplified analog echo signals (Leavitt Fig 2 item 210, Col 4 lines 16-17.  Switch T/R 206 provides receive period); 
a plurality of ADCs coupled to the amplifiers and adapted to receive the amplified analog echo signals and convert the amplified analog echo signals to digital echo signals (Leavitt Fig 2 item 214, Col 4 lines 24-26);  
a plurality of digital delay circuits that are coupled to the ADCs ((Leavitt Figs 3-4, 6, delay elements as part of one sub beamformer.  Note this is only one sub beamformer shown, there are multiple sub beamformers in the system.  The delays are selectable because it is determined by at least by the focus generator See Col 8 line 62 to Col 9 line) and adapted to produce a plurality of selectably delayed digital echo signals (Leavitt Fig 2 signals on 318); and 
a plurality of digital summers that are coupled to the plurality of digital delay circuits, adapted to receive the plurality of selectably delayed digital echo signals (Leavitt Fig 3 items 320 receives signals from the delays), and
wherein the plurality of selectably delayed digital echo signals are multiline signals (Leavitt Fig 2 signals on multiple lines 318, Col 6 lines 29-31)
wherein the plurality of digital summers are adapted to produce a plurality of digital multiline echo signals (Leavitt Col 6 lines 31-34 “Each of the summing elements 320-1 through 320-6 provides a single delayed sub-array signal comprising 14 bits, resulting in six delayed sub-array signals”), 
in response to a single transmit event (In view of 112 rejection above, Leavitt Col 4 lines 3-9 “Transducer array 202 communicates 48 signals (one signal for each transducer element) via connection 204 with transmit/receive (T/R) switch 206. T/R switch 206 provides the switching function that isolates the transmit energy from the receive energy. T/R switch 206 communicates via connection 208 with a plurality of processors, commonly referred to as "front-end" ASICs”.  One set of transmit sequence for the transducer array is interpreted as a single transmit event This implies that transmit pulses from one event, that is before switching to R mode, is received and processed.  The plurality of digital multiline echo signals thus are in response to a single transmit event).
As per claim 3,  Leavitt in view of Freeman further teaches wherein the digital microbeamformer further comprises a plurality of transmitters that are coupled to the array elements and adapted to produce a succession of transmit pulse events (Leavitt Col 5 lines 44-46 “Transmit ASIC 260 develops the transmit pulses that are used to excite the elements in transducer array 202, and are communicated to T/R switch 206”), and wherein the plurality of digital summers are adapted to produce the plurality of digital multiline echo signals in response to a single transmit pulse event in the succession of transmit pulse events (Leavitt Col 4 lines 3-9 “Transducer array 202 communicates 48 signals (one signal for each transducer element) via connection 204 with transmit/receive (T/R) switch 206. T/R switch 206 provides the switching function that isolates the transmit energy from the receive energy. T/R switch 206 communicates via connection 208 with a plurality of processors, commonly referred to as "front-end" ASICs”.  One set of transmit / Receive sequence is interpreted as a single event.  This implies that transmit pulses from one event, that is before switching to R mode, is received and processed.  The plurality of digital multiline echo signals thus corresponds to a single transmit pulse event).
As per claim 4, Leavitt in view of Freeman further teaches wherein at least one of the digital delay circuits comprises a random access memory having a write address controller and a read address controller (Leavitt Fig 4), and wherein a digital delay for the at least one digital delay circuit is a function of the write and read addressing of the digital echo signals (Leavitt Col 6 lines 450 through Col 7 line 8 discusses coarse delay as a function of write / read).
As per claim 5,  Leavitt in view of Freeman further teaches wherein the read address controller is adapted to read delayed digital echo signals from the random access memory which are dynamically focused (Leavitt Figs 3-4, Col 6 lines 9-12).
As per claim 6,  Leavitt in view of Freeman further teaches wherein further comprising a plurality of read address controllers coupled to the random access memory, each read address controller being adapted to control reading of the plurality of selectably delayed digital echo signals in order to produce the plurality of digital multiline echo signals (Leavitt Fig 4 item 414.  Note this is for one sub beamformer.  There are multiple sub beamformers and hence plurality of 414).
As per claims 11-13, Leavitt in view of Freeman further teaches wherein the digital summers of at least some of the plurality of the digital channels are coupled together to combine delayed digital echo signals from a plurality of the digital channels and adapted to produce the plurality of digital multiline echo signals (Leavitt Fig 3 summation and combining into line 222).
wherein at least some of the plurality of the digital channels are adapted to produce digital multiline echo signals simultaneously, wherein at least some of the plurality of the digital channels are adapted to produce digital multiline echo signals in parallel (Leavitt Fig 3 item 318, parallel representation and hence simultaneous).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt as applied to claim 1 above, and further in view of Burcher [US 20090099456 A1].
As per claims 7-9, Leavitt teaches claim 1 as discussed above.  Leavitt does not expressly teach wherein each digital delay circuit is coupled to the plurality of digital summers' so as to produce four digital multiline echo signals / eight digital multiline echo signals / more than eight digital multiline echo signals.
Burcher teaches wherein each digital delay circuit is coupled to the plurality of digital summers' so as to produce four digital multiline echo signals / eight digital multiline echo signals / more than eight digital multiline echo signals (Burcher ¶0036 “An exemplary adjustment range is to use 16x multiline … when the image field is stationary, and decreasing the multiline order to 8x, 4x, 2x and 1x… ”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to integrate different types of multiline signals based on motion as in Burcher  The motivation would be to provide multiline configurations based on motion for good viewing perspective. 

Claims 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt as applied to claim 13 above, and further in view of Poland [US 20080194951 A1].
As per claims 14-15, Leavitt teaches claim 1 as discussed above.  Leavitt further teaches comprising a processor that is coupled to receive the plurality of digital multiline echo signals produced by the digital summers, and interface cable is coupled to the processor and configured to communicate digital multiline echo signals to a display system (Leavitt Fig 2 item 226, 234, 238 coupled via 104)
Leavitt does not expressly teach FPGA and USB.
Poland teaches use of FPGA and USB in a beamformer system (Poland ¶0031 “The final beamforming of these eight, sixteen or thirty-two channels may be performed by the FPGA 220…The final beamformed line signals, which may also undergo other signal processing in the FPGA as described above, are coupled to the portable PC over the USB interface for image processing and display on the display 38”)
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to integrate known components for data processing and communication.  The motivation would be to pass data to and from the portable ultrasound system processor (Poland ¶0031).
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt and further in view of Freeman [US 20050068221 A1].
	As per claim 16, Leavitt teaches claim 1 as discussed above and wherein the digital microbeamformer is further configured as a plurality of digital channels, each digital channel comprising an of the plurality ADCs, a digital delay circuit of the plurality digital delay circuits, and at least some of the plurality of digital summers, wherein each digital channel is adapted to produce a plurality of digital multiline echo signals (Leavitt Fig 2 sub beamformer 218.  A discussed in Col 4 lines 32-35, there are implemented in multiples.  Each one corresponds to a channel).
In view of 112 rejection above, Leavitt does not expressly teach the plurality of
ADCs comprise a plurality of low power ADCs.
Freeman, in same field of endeavor teaches successive approximation ADC in
beamforming (Freeman 90010 SA converter).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Leavitt by integrating successive approximation converter. The motivation would be to use low power would be to improve efficiency of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793